This is an appeal from a decree of the superior court of Cook county. Appellee filed a complaint as owner of thirty certificates of beneficial interest in a certain trust wherein appellant, Chicago City Bank and Trust Company, was acting as trustee and other appellants were acting as trust managers, to set aside the trust.
The complaint, proceedings and decree entered herein, appear to be identical with those reviewed by this court in the case ofAltschuler v. Chicago City Bank and Trust Co., 380 Ill. 137, consolidated with Yedor v. Chicago City Bank and Trust Co., where the same trust agreement was involved. The same questions were raised and the same contentions made in those cases as are presented here. Appellee has submitted no brief or argument in her behalf. Our decision in Altschuler v. Chicago City Bank andTrust Co., supra, is controlling here, and the decree of the superior court of Cook county is reversed and the cause remanded with directions to overrule the motion to strike, and to proceed in a manner not inconsistent with the views therein expressed.
Reversed and remanded, with directions. *Page 173